Citation Nr: 1214946	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a duodenal ulcer disability.

2.  Entitlement to service connection for residuals of a duodenal ulcer disability.


REPRESENTATION

Appellant represented by:	Greg Ignoffo, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to February 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which denied entitlement to service connection for stomach removal and confirmed and continued the previously denied claim of entitlement to service connection for duodenal ulcer on the basis that no new and material evidence had been received to reopen the claim.

During this appeal, jurisdiction of this claim was transferred to the RO in Chicago, Illinois.

The Veteran testified at a Board videoconference hearing before the undersigned in March 2012; a transcript of this hearing is of record. 

The Board notes that at the Veteran's March 2012 hearing, the Veteran's representative clarified that while the March 2008 rating decision addressed two separate claims, these two issues are in effect the same as he believed the duodenal ulcer lead to the removal of the stomach.  As a result, the Board has recharacterized these two issues into the one issue as indicated above.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The entitlement to service connection for residuals of a duodenal ulcer is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final March 1960 rating decision, the RO denied entitlement to service connection for a duodenal ulcer disability.

2.  The evidence received since the March 1960 rating decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a duodenal ulcer disability, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's decision of March 1960 which denied the Veteran's claim for service connection for a duodenal ulcer, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a duodenal ulcer disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  Given the favorable disposition of the claim to reopen the Veteran's claim for entitlement to service connection for residuals of a duodenal ulcer disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished as to this issue.

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for a duodenal ulcer in a March 1960 rating decision on the basis that the Veteran's chronic duodenal ulcer was not incurred in or aggravated by the Veteran's service.

The Veteran did not appeal the March 1960 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claim in December 2007.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. §5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's March 1960 denial of service connection for a duodenal ulcer disability.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Evidence received since the March 1960 rating decision includes a May 2011 letter from a private physician.  The physician noted that a medical note dated February 5, 1960 indicated that the Veteran had been treated for duodenitis since February 11, 1952.  The May 2011 private physician determined that the Veteran's duodenitis was treated prior to enlistment and was a separate and distinct disability from the Veteran's duodenal ulcer which he was treated for in service and which ultimately resulted in his separation from service.  The physician noted that while the Veteran had duodenitis which was present prior to his service, a duodenal ulcer was not diagnosed prior to service.  The May 2011 physician concluded that the Veteran developed his duodenal ulcer after enlisting in the Army and the conditions during his service were responsible for his duodenal ulcer.  A letter dated in March 2012 from the same physician contains a similar medical opinion.

The Board finds that the above-described evidence provides a basis for reopening the claims for service connection for residuals of a duodenal ulcer disability.  Indeed, this evidence is "new" in that it was not before agency adjudicators at the time of the March 1960 denial of service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it pertains to the previously unestablished element of a link between a current residuals of a duodenal ulcer disability and service, and raises a reasonable possibility of substantiating the claim.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

The prior denial of service connection was based on a finding that the Veteran's chronic duodenal ulcer was not incurred in or aggravated by the Veteran's service.  The May 2011 letter from a private physician suggests a current residuals of duodenal ulcer disability that is related to service as the physician opined that the Veteran developed his duodenal ulcer after enlisting in the Army and the conditions during his service were responsible for his duodenal ulcer.  Hence, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection.  As noted above, for purposes of determining whether the claim should be reopened, the evidence is presumed to be credible.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for residuals of a duodenal ulcer disability have been met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a duodenal ulcer disability is reopened. 


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Veteran was previously denied entitlement to service connection for residuals of a duodenal ulcer on the basis that there was no finding that his duodenal ulcer was incurred in or aggravated by his service.  In essence, the RO determined that the Veteran had a preexisting duodenal ulcer disability that had not been permanently aggravated by his service.  This finding was based in part on a February 1960 medical note which indicated that the Veteran had been treated for duodenitis since February 11, 1952.

However, as noted above, the May 2011 private physician determined that the Veteran's duodenitis was treated prior to enlistment and was a separate and distinct disability from the Veteran's duodenal ulcer which he was treated for in service and which ultimately resulted in his separation from service.  The physician noted that while the Veteran had duodenitis which was present prior to his service, a duodenal ulcer was not diagnosed prior to service.  

Additionally, his military entrance examination makes no reference to a duodenal ulcer disability.  Therefore, it must be presumed he entered service in good health with none of these ulcer conditions.  See 38 U.S.C.A. §§ 1111; See also Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009) (holding that the presumption of soundness applies if a Veteran's congenital condition is not noted at entry into service).  The government therefore must rebut this presumption of soundness by "clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  See also VAOPGCPREC 3-2003 (July 16, 2003).

The Veteran currently has a diagnosis of residuals of a duodenal ulcer disability as he had portions of his stomach surgically removed as a result of his duodenal ulcer.

A VA examination is needed to obtain a competent opinion as to whether there is a current residuals of a duodenal ulcer disability that is reasonably related to injuries in service. 

Additionally, as there is possible evidence that a duodenal ulcer disability preexisted service, the examiner should provide an opinion as to whether any duodenal ulcer disability clearly and unmistakably preexisted service and was not aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a pre-existing disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the veteran for a VA examination to determine the nature, extent, and etiology of any current residuals of duodenal ulcer disability, to include whether any pre-existing duodenal ulcer disability underwent a permanent worsening during service beyond its natural progression. 

The Board also notes that VA has a duty to obtain relevant records of treatment reported by VA and private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability remaining on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of the Veteran's residual of duodenal ulcer disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether any residual of a duodenal ulcer disability had its onset in or is otherwise related to the Veteran's period of active duty.

In rendering the requested opinion, the examiner should specifically address: (a) whether a duodenal ulcer clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such pre-existing disability clearly and unmistakably did not increase in severity in service.  An increase in severity is that which is beyond the natural progression of the condition (representing a permanent worsening of such disorder).    

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  

3.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determinations remain less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


